Citation Nr: 0308201	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  98-17 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of cold injury to the feet prior to January 12, 
1998.

2.  Entitlement to an increased rating for residuals of cold 
injury to the right foot, evaluated as 20 percent disabling 
since January 12, 1998 and 30 percent disabling since June 
13, 2002.

3.  Entitlement to an increased rating for residuals of cold 
injury to the left foot, evaluated as 20 percent disabling 
since January 12, 1998 and 30 percent disabling since June 
13, 2002.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1953.

By rating action in December 1953, service connection and a 
noncompensable rating was granted for the veteran's residuals 
of trench feet.  This matter comes before the Board of 
Veterans Appeals (Board) on appeal from an April 1998 
decision of the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  At 
that time, the RO discontinued the evaluation for the 
veteran's residuals of trench feet effective January 12, 1998 
noting that it was more appropriately evaluated as a separate 
rating for each foot.  The RO then granted service connection 
for residuals of cold injury to the right and left feet, and 
assigned separate 10 percent ratings effective January 12, 
1998.  The Board remanded the case in April 2000 for 
additional development and consideration of the issue of 
entitlement to an increased (compensable) rating prior to 
January 12, 1998.

By means of a rating decision dated July 2001, an RO Hearing 
Officer assigned a 30 percent rating for residuals of trench 
feet prior to January 12, 1998, and separate 20 percent 
ratings for each foot thereafter.  The Board remanded the 
claim again in 


January 2002 for additional development.  In a rating 
decision dated October 2002, the RO increased the disability 
ratings from 20 percent to 30 percent for each foot effective 
to June 13, 2002.


FINDINGS OF FACT

1.  The veteran's cold injury residuals to both feet include 
chronic pain, toe stiffness, cold sensitivity, nail 
abnormalities, hair loss, atrophic skin changes, chronic 
fungus infection, peripheral neuropathy with locally impaired 
sensation, hyperhidrosis and edema; his overall disability is 
less than severe in degree.  

2.  The veteran manifests a wholly sensory nerve injury to 
the external popliteal nerve (common peroneal) of both lower 
extremities.


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, the criteria for a rating in 
excess of 30 percent for bilateral frozen feet have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1997-1998).

2.  From and after January 12, 1998, the criteria for a 30 
percent rating, but no higher, for residuals of cold injury 
to the right foot have been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1998-2002).

3.  From and after January 12, 1998, the criteria for a 30 
percent rating, but no higher, for residuals of cold injury 
to the left foot have been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1998-2002).

4.  The criteria for a 10 percent rating, but no higher, for 
peripheral neuropathy of the right lower extremity have been 
met effective to the date of claim.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8521 (1997-2002).

5.  The criteria for a 10 percent rating, but no higher, for 
peripheral neuropathy of the left lower extremity have been 
met effective to the date of claim.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8521 (1997-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) became 
effective during the pendency of this appeal.  Among other 
things, this law requires VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
and includes other notice and duty to assist provisions.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  
The Board remanded this case to the RO in January 2002, in 
part, for consideration of the claim under the VCAA 
provisions.

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, 


VA will attempt to obtain on behalf of the claimant.  Id.  
During the course of this appeal, the RO has advised the 
veteran in several letters that VA would assist him in 
obtaining private medical records and/or information, but 
that he held the ultimate responsibility for submitting such 
records.  The veteran was also advised that VA would obtain 
his VA clinical records and provide him with VA examination.  
By letter dated January 31, 2000, the RO advised the veteran 
of the section 5103 requirements, and informed of the 
evidence and information necessary to substantiate his claim.  
The Board finds that the provisions of 38 U.S.C.A. § 5103 
have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, the RO has 
assisted the veteran in obtaining his private medical 
records, and obtained his VA clinical records.  There are no 
outstanding requests for any pertinent evidence or 
information.  The Board, therefore, finds that the provisions 
of 38 U.S.C.A. § 5103A(b) have been satisfied.  The 
provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on the claim.  VA has provided the veteran with 
several medical examinations in this case in conjunction with 
obtaining his private clinical records.  This evidence is 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2002).  
On this record, the Board further finds that there is now 
sufficient evidence of record to make a decision on the 
claim, that the notice and duty to assist provisions of the 
VCAA have been satisfied, and that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating his claim.

II.  Factual Summary

The veteran contends that he is entitled to rating greater 
than those assigned by the RO for his residuals of cold 
injury to the right and left foot.  According to his 
statements and testimony of record, he complains of chronic 
foot pain with walking and sitting which is exacerbated when 
not taking Motrin and Tylenol.  He is unable to walk for long 
distances.  He also reports symptoms of tingling and 
stiffness 


mostly in the toe areas.  He also has nail fungus 
abnormalities.  He notes that his x-ray examinations 
demonstrate bone spurs of the feet.  His symptoms are 
approximately the same for each foot.

Briefly summarized, the veteran received in-service treatment 
for "mild" bilateral trench foot initially manifested by 
pain, swelling and numbness.  His separation examination, 
dated May 1953, noted his report of tingling of both feet.  
His initial VA examination in December 1953 reflected his 
complaint of sharp pains in both feet with tingling and 
perspiration that worsened in the cold.  His physical 
examination was unremarkable, and he was given a diagnosis of 
residuals of bilateral trench foot.  By rating action in 
December 1953, the RO granted service connection for 
residuals of trench feet and assigned an initial 
noncompensable rating.  

In pertinent part, a December 1981 letter from the veteran's 
employer indicated that he was having difficulty with walking 
and standing long periods of time on his feet.  On VA 
examination that same month, the veteran complained of pain, 
numbness and loss of circulation in both feet exacerbated by 
prolonged standing and exposure.  He also reported skin rash 
and thickened toenails.  His physical examination was 
significant for moderately profuse scaling about the toes and 
soles of both feet with all toenails thickened, fragmented 
and deformed.  His feet were cool and dry to touch.  There 
were no trophic changes, and his femoral arterial pulses were 
good.  He was given diagnoses of residuals of trench feet, 
dermatophytosis and onychomycosis of the feet.

The veteran filed his current claim on appeal by means of a 
VA Form 21-4138 filing received May 21, 1997.  At that time, 
he reported constant, daily pain in both feet which he 
treated with Motrin four times per day.  Records associated 
with the record since the filing of the claim includes an 
October 1995 VA clinic progress note which records findings 
of onychomycosis manifested by elongated and dystrophic dark 
nails on each toe.  A June 1996 outpatient record from New 


Hanover Regional Medical Center included his denial of 
sensory changes of the feet.  At that time, a physical 
examination noted intact feet of the skin with some fungal 
changes in the nails.  

On VA examination dated January 12, 1998, the veteran 
reported pain, tingling and numbness of the feet with mild 
cold sensitivity.  He did not describe paresthesias.  He had 
current diagnoses of diabetes and hypertension.  He had been 
encouraged to walk 30 minutes per day, but had been unable to 
walk such a distance.  On physical examination, his feet were 
of neutral temperature.  There was no evidence of ulceration, 
tissue loss, edema, scars, color changes, eczema, tenderness 
or varicosities.  There was no history suggesting 
erythromelalgia.  An x-ray examination was interpreted as 
showing enthesopathic changes (bony spurring) at the 
insertion of the plantar aponeurosis, Achilles and the base 
of the 5th metatarsal (peroneous brevis muscle), and mild 
degenerative changes of the 1st metatarsal-phalangeal joints 
bilaterally.  He was given the following diagnoses:

1.  Very mild dermatophytosis of both feet and 
mild fungal infection of the nails.  The 
findings are not unusual for a man his age.  
There are no findings peculiar to and 
diagnostic of cold injury.
2.  History of cold injury with mild skin 
changes that are consistent with but not 
diagnostic of cold injury (that is fungal 
infection of the skin and nails).
3.  By history, diabetes mellitus.  Blood 
sugar studies today do confirm diagnosis.  No 
cause and effect relationship to the claimed 
cold injury.
4.  Arterial hypertension.  No cause and 
effect relationship to the claimed cold 
injury.

By means of a rating decision dated April 1998, the RO 
discontinued the evaluation for the veteran's residuals of 
trench feet effective January 12, 1998 noting that it was 
more appropriately evaluated as a separate rating for each 
foot.  The RO then granted service connection for residuals 
of cold injury to both the right and left feet, and assigned 
separate 10 percent ratings effective January 12, 1998.

Clinical records from Jeffery B. Pupp, D.P.M., include 
references to painful feet from April 1998 to February 2000.  
The veteran received diabetic foot care consisting of 
debridement of thick and deformed mycotic nails.  Additional 
findings included tenderness to palpation with ambulation and 
shoes, palpable pulses, no neuropathy and fine hair growth.  

On VA examination in June 2000, the veteran continued to 
complain of constant pain in both feet with sensations of 
pins and needles, stiffness and cold sensitivity.  He also 
reported chronic Athlete's foot and fungal infections of the 
nails.  He had some occasional skin itching, but no skin 
breakdown thickening or non-healing ulcers.  He denied 
changes in skin color, but noticed that his feet swelled 
somewhat at times.  He also noticed that his feet had become 
more sweaty the last few years.  He also complained of joint 
stiffness but no real joint swelling.  On physical 
examination, the skin over both feet was smooth, supple, not 
shiny, and intact except for the webbing of his toes where 
there was some dried and flaking skin.  In the space between 
the 4th and 5th digits of the left foot, there was some moist 
skin which was somewhat macerated.  There was no cracking, 
drainage or erythema.  His feet were symmetrical in warmth.  
His dorsalis pedis and posterior tibialis pulses were quite 
vigorous.  His nails were intact with the exception of 
minimally hypertrophic nails of the 1st and 2nd toes 
bilaterally.  There was no flaking.  There were also no 
varicose veins, ulcers or edema.  His neurology and 
peripheral pulses were described as normal.  There was no 
evidence of Raynaud's phenomenon or vascular insufficiency.  
He was able to ambulate normally.  His reflexes were intact.  
There was full range of motion of all joints of the ankle and 
feet.  There was no crepitus or bony deformity.  No pain was 
elicited.  His x-ray examination revealed a hammertoe 
deformity, but no acute abnormality or arthritis.  He was 
given a diagnosis of residuals of cold injury with fungal 
infections, onychomycosis and tinea pedis.  The examiner also 
offered the following opinion:

"I do not feel this greatly inhibits the 
veteran's activities of daily living at this 
time, although he does experience a 


moderate amount of discomfort due to the 
frozen feet residuals.  He states that his 
medical regimen has been limited to only two 
nonnarcotic pain relievers."

By means of a rating decision dated July 2001, an RO Hearing 
Officer assigned a 30 percent rating for residuals of trench 
feet prior to January 12, 1998, and separate 20 percent 
ratings for each foot thereafter.

On VA examination on June 13, 2002, the veteran described his 
foot symptoms as persistent, severe burning pain, dull pain, 
and burning sensation which occurred with cold exposure, 
walking, standing and at night.  He denied having cold feet 
during hot weather.  He also complained of recurrent fungal 
infection, changes in skin color, disturbance of nail growth, 
swelling, and sleep disturbance due to pain.  He reported 
that his symptoms had been very much the same since the 
initial injury, and that there had been no effective 
treatment.  He wore socks to bed due to cold sensitivity.  On 
physical examination, the extremities revealed skin changes 
manifested by thin skin, absence of hair and dystrophic 
nails.  Raynaud's syndrome was absent.  There was no digital 
ulceration or auto amputation.  There was no joint 
involvement.  His femoral, peripheral and popliteal pulses 
were 2+ bilaterally.  His skin color was normal, but edema 
was present in both feet and ankles.  His skin texture was 
normal.  There was evidence of fungus of the great toes 
bilaterally.  Ulceration was absent.  There was no deformity, 
but atrophy was noted.  There was no loss of tissue or 
digits.  The temperature was cold, and hair growth was 
absent.  His neurologic examination was abnormal in that 
there was loss of pinprick and light touch of the toes, left 
greater than right.

Based on the examination and review of the claims folder, the 
examiner described the veteran's cold injury sequelae as nail 
changes, hair loss, peripheral neuropathy, atrophic skin 
changes and chronic fungus infection.  There was also 
evidence of nail abnormalities, impaired sensation, 
hyperhidrosis and edema by history and physical examination.  
The current severity was described as "moderate to severe" 
in degree.  


His x-ray examination demonstrated calcaneal spurring which 
was most likely unrelated.  

In a rating decision dated October 2002, the RO increased the 
disability ratings from 20 percent to 30 percent for each 
foot effective to June 13, 2002.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2002).

The Board notes that the claim on appeal originates from a VA 
Form 21-4138 filing received on May 21, 1997.  Effective on 
January 12, 1998, new regulations became effective with 
respect to the criteria to be considered in evaluating cold 
injury residuals.  See 62 Fed. Reg. 65207 (Dec. 11, 1997).  
There were technical changes made to the criteria in July 
1998 with an effective date of August 13, 1998.  See 63 Fed. 
Reg. 37778 (July 14, 1998).  Prior to the effective date of 
the new regulations, the veteran's claim for an increased 
rating may only be evaluated under the older criteria.  
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (April 
10, 2000).  However, from and after the effective date of 
amendment, the Board must consider both the old and the new 
criteria and apply the version most favorable to the veteran.  
Id.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The severity of a cardiovascular disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (Schedule).  Prior to the regulatory change in January 
1998, VA's Schedule utilized the term frozen feet (immersion 
foot) in evaluating a cold injury.  The 30 percent rating 
assigned by the RO prior to January 12, 1998 represented 
bilateral frozen feet manifested by moderate swelling, 
tenderness, redness, etc.  38 C.F.R. § 4.104, Diagnostic Code 
7122 (1997).  A 20 percent rating was assignable for such 
symptoms on a unilateral basis.  Id.  A 30 percent rating was 
warranted for residuals of frozen feet manifested by loss of 
toes or parts, and severe symptoms.  A 50 percent rating was 
assignable for such symptoms on a bilateral basis.  A note 
following the diagnostic code provided the following 
guidance:

"With extensive losses higher ratings may be 
found warranted by reference to amputation 
ratings for toes and combination of toes; in 
the most severe cases, ratings for amputation 
or loss of use of one or both feet should be 
considered.  There is no requirement of loss 
of toes or parts for the persistent moderate 
or mild under this diagnostic code."

The medical and lay evidence of record establishes that the 
veteran's cold injury residuals to both feet primarily 
consist of chronic pain, toe stiffness, cold sensitivity, 
nail abnormalities, hair loss, peripheral neuropathy, 
atrophic skin changes, chronic fungus infection, impaired 
sensation, hyperhidrosis and edema.  VA examination in June 
2002 described the overall disability as "moderate to 
severe" in degree.  VA examination in June 2000 described 
the veteran as manifesting a "moderate amount of discomfort 
due to the frozen feet" without causing any significant 
limitations to his activities of daily living.  The veteran 
himself has described his symptoms as persistent and severe 
pain, exacerbated by cold exposure and prolonged use, for 
which no treatment is available.  There has been no loss of 
toes or parts.  The Board finds, by a preponderance of the 
evidence, that the veteran's right and left cold injury 
residuals are less than severe in degree and absent loss of 
toes or parts.  As such, the veteran does not meet the 
criteria for an increased rating, on either a unilateral or 
bilateral basis, under the criteria in effect prior to 
January 12, 1998 during any time of the appeal period.

As indicated above, new regulations became effective on 
January 12, 1998 with respect to the criteria to be 
considered in rating residuals of cold injuries.  VA revised 
the criteria for frozen feet in order to update the 
evaluation criteria to be consistent with current medical 
knowledge and encompass the broad range of residuals known to 
result from cold injuries.  62 Fed. Reg. 65207 (Dec. 11, 
1997).  The Board can only apply these regulatory changes 
from and after the effective date of amendment.  38 U.S.C.A. 
§ 5110(g) (West 2002); VAOPGCPREC 3-2000 (April 10, 2000).  

Under the new criteria, a 10 percent rating is warranted for 
cold injury residuals manifested by pain, numbness, cold 
sensitivity, or arthralgia.  A 20 percent rating is warranted 
for pain, numbness, cold sensitivity, or arthralgia plus 
tissue loss, nail 


abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  A 30 percent rating is warranted for pain, 
numbness, cold sensitivity, or arthralgia plus two or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  Note (1) 
indicates that amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy should be 
separately evaluated under other diagnostic codes.  Note (2) 
indicates that evaluations for each affected part (hand, 
foot, ear, nose) are to be separate and combined, if 
appropriate, in accordance with §§ 4.25 and 4.26.  

By amendment effective on August 13, 1998, a revision was 
made in Note 1 to clarify that conditions such as Raynauds' 
phenomenon could warrant an evaluation in excess of 30 
percent under a separate diagnostic code, but that separate 
evaluations for residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., should only 
receive a separate evaluation if not used to support an 
evaluation under diagnostic code 7122.  63 Fed. Reg. at 
37778.  The amendment also clarified that the concept of 
arthralgia was but one type of pain which could satisfy the 
new criterion.  63 Fed. Reg. at 37779.  These changes were 
deemed non-substantive technical corrections.

As indicated above, the medical and lay evidence of record 
establishes that the veteran's cold injury residuals to both 
feet primarily consist of chronic pain, toe stiffness, cold 
sensitivity, nail abnormalities, hair loss, peripheral 
neuropathy, atrophic skin changes, chronic fungus infection, 
impaired sensation, hyperhidrosis and edema.  The diagnoses 
of peripheral neuropathy, locally impaired sensation, and 
hyperhidrosis were first established by VA examination on 
June 13, 2002, but the Board finds that with application of 
the benefit of the doubt rule that the lay evidence 
establishes that such symptoms have been long-standing in 
nature.  38 U.S.C.A. § 5107(b) (West 2002).  See generally 
38 C.F.R. § 3.159(a)(1) (lay evidence is competent if it is 
provided by a person who has knowledge of facts or 


circumstances and conveys matters that can be observed and 
described by a lay person).  The Board, therefore, finds that 
the veteran is entitled to separate 30 percent ratings for 
residuals of cold injury to both feet effective to January 
12, 1998.  This is the maximum rating available under 
Diagnostic Code 7122.

The factors that support the maximum evaluation under 
Diagnostic Code 7122 include arthralgia, cold sensitivity and 
numbness plus nail abnormalities and hyperhidrosis.  The 
additional diagnosis of peripheral neuropathy with locally 
impaired sensation of the toes is not required to support the 
maximum evaluation under Diagnostic Code 7122, and may 
evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.104, Diagnostic Code 7122, Note (1) (1998-
2002).  See generally Esteban v. Brown, 6 Vet. App. 259 
(1994).  Anesthesia involving the dorsum of the foot and toes 
is ratable as a disability of the external popliteal nerve 
(common peroneal).  38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2002).  The preamble to the criteria for diseases of the 
peripheral nerves mandates that a wholly sensory loss is 
ratable, at a minimum, as mild "incomplete paralysis" of 
the affected nerve.  The preamble also notes that the ratings 
provided are for unilateral involvement.  

Per the preamble instructions for peripheral nerve injuries 
and Note (1) of Diagnostic Code 7122, the veteran is entitled 
to separate 10 percent evaluations for mild incomplete 
paralysis of the external popliteal nerve (common peroneal) 
of each extremity.  The evidence establishes that the nerve 
injury is wholly sensory in nature and limited to the loss of 
pinprick and light touch of the toes.  Previous VA 
examination described neurologic examination as "normal."  
There is no loss of function of the toes or phalanges.  VA 
examination in June 2000 found that the bilateral foot 
disability did not greatly inhibit the veteran's activities 
of daily living.  Overall, the Board finds that the 
preponderance of the evidence establishes that the peripheral 
nerve injury to each foot is less than moderate in degree.  A 
rating in excess of 10 percent for either foot, therefore, is 
denied.



In so deciding, the Board has considered the veteran's lay 
report of symptoms as competent and credible.  In fact, the 
Board has relied on his report of foot sweating and sensory 
changes as establishing the existence of hyperhidrosis and 
peripheral nerve injury prior to the actual diagnosis offered 
in June 2002.  He has described his pain as "severe" in 
nature, but the overall competent evidence of record fails to 
establish his entitlement to any further compensation.  The 
veteran has also voiced his belief that his calcaneal 
spurring of the feet is part and parcel of his cold injury 
residuals, but the Board notes that VA opinion in June 2002 
found no causal relationship.  The benefit of the doubt rule 
has been applied in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).

The Board has also considered whether to refer the veteran's 
claim to the Director of Compensation and Pension Service for 
extra-schedular consideration under the provisions of 
38 C.F.R. § 3.321(b).  The Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, see Floyd v. Brown, 9 
Vet. App. 88 (1996), and addressing referral where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the veteran has not required recent 
hospitalization to treat his residuals of cold injury to both 
feet, and there is medical opinion that his overall 
disability does not greatly inhibit his activities of daily 
living.  There is no evidence that his service connected 
bilateral foot disability markedly interferes with employment 
beyond the average impairment of earning capacity 
contemplated by his assigned schedular ratings.  See 
generally 38 C.F.R. § 4.1 (2002).  As such, there is no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).




ORDER

A rating in excess of 30 percent for bilateral frozen feet 
prior to January 12, 1998 is denied.

A 30 percent rating for residuals of cold injury to the right 
foot, effective January 12, 1998, is granted subject to 
regulations governing the award of monetary benefits.

A 30 percent rating for residuals of cold injury to the left 
foot, effective January 12, 1998, is granted subject to 
regulations governing the award of monetary benefits. 

A 10 percent rating for peripheral neuropathy of right lower 
extremity, effective to the date of claim, is granted subject 
to regulations governing the award of monetary benefits.

A 10 percent rating for peripheral neuropathy of left lower 
extremity, effective to the date of claim, is granted subject 
to regulations governing the award of monetary benefits.


	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

